Appeal by the defen*584dant from a judgment of the Supreme Court, Kings County (Cirigliano, J.), rendered August 18, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Judge who presided over his trial should have reconsidered a prior Sandoval ruling (People v Sandoval, 34 NY2d 371) by another Judge is without merit. The Trial Judge examined the prior ruling and found that similar rulings had been upheld by the appellate courts. Thus, the Trial Judge did not improvidently exercise his discretion in refusing to give the defense another opportunity to argue this issue (see generally, People v Williams, 56 NY2d 236, 239).
The defendant’s remaining contention is unpreserved for appellate review and in any event, does not warrant reversal. Rosenblatt, J. P., Miller, Thompson and Santucci, JJ., concur.